DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims the benefit of US provisional application 62/941,181, filed 11/27/2019.  As the ‘181 application discloses the application claimed herein, the effective filing date of the claims under consideration is 11/27/2019.
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing”.  In particularly, the nucleotide sequences appearing in Figure 5 are embraced by 37 CFR 1.821-1.825.  It is further noted that either Figure 5 or the description thereof must be amended to recite the sequence identifiers assigned to the recited sequences; as the Figures are otherwise acceptable (and have been accepted), it is suggested that the description of Figure 5 be amended.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Claim interpretation
Regarding claims 19-21, it is noted that the reference to “the introducing step” in claim 19 is interpreted as referring to the “introducing” of claim 1, and that the references to “the detecting step” in each of claims 20-21 are interpreted as referring to the “detecting” of claim 1.  While the term “step” is not employed in claim 1, this claim language is not indefinite as there is only one reasonable interpretation of “the introducing step” and “the detecting step”.
Regarding claim 21, it is noted that the recitation of the limitation “the treatment” is interpreted as referring back to treatment performed via the previously recited “treating” of that claim.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite over the recitation of the limitation “method of claim 5, detecting presence of the mutation by detecting presence of the label”, because – given the lack of any type of transitional language - it is not clear how this “detecting” is further limiting of prior claim elements. As this language can reasonably be interpreted in multiple ways (as both a further/additional step, and as a further limitation of an existing step), clarification is required.  
Claim Rejections - 35 USC § 112(d)/fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the limitation “wherein the Cas endonuclease complex comprises a Cas endonuclease and guide RNA”; however, claim 1 (from which claim 2 depends) already requires a “Cas endonuclease complex” (clearly imparting a requirement for the presence of a Cas endonuclease) and states “wherein guide RNA in the Cas endonuclease complex bind to....”, which constitutes a requirement for the complex to comprise a guide RNA.  As such, claim 2 does not further limit claim 1, and is not a proper dependent claim.  It is noted that claims 3-7, dependent from claim 2, are not included in this rejection as these claims do clearly require further limitations of what is previously claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gootenberg et al (Science356:438 [April 2017]; cited in IDS).
Gootenberg et al disclose a CRISPR-Cas13a/C2c2 based diagnostic method, SHERLOCK (Specific High-Sensitivity Enzymatic Reporter Unlocking), that provides “rapid, inexpensive, and sensitive” nucleic acid detection, and which may be employed in a variety of applications, including single-base mismatch detection (see entire reference, particularly the Abstract).  In the general method of Gootenberg et al, Cas13a is simply combined with target nucleic acid, crRNA (i.e., guide RNA), and fluorescent RNA reporter to achieve target detection (page 2, first full paragraph of left column); however, Gootenberg et al disclose several variations of their assay targeted to different applications, exemplifying detection of both DNA and RNA targets (page 2, left column), of Zika virus and dengue virus targets using lyophilized and subsequently rehydrated Cas13a-crRNA complexes (page 2, left column-page 3, left column) (see also Figs. 2-3), of bacterial gene targets (page 3, left and center columns), and of low-frequency cancer mutations in cell-free DNA (page 3, right column-page, 4, left column, and Fig 4).  Gootenberg et al also disclose the general mechanism by which their assay functions, teaching that crRNAs recognize specific targets, activating Cas13a to perform “collateral” cleavage of non-targeted RNAs (page 1, right column).  Gootenberg et al thereby teach methods including an introducing as in claim 1, which results in a “degrading” as in claim 1, achieving a “detecting” as in claim 1, such that Gootenberg et al anticipate claim 1.  Regarding claim 2, Gootenberg et al clearly teach a Cas endonuclease complex include a guide RNA (the “crRNA” of Gootenberg et al).  Regarding claims 5-7, Gootenberg et al disclose that their method employs a fluorescent reporter (as noted above).  Regarding claims 14-15, Gootenberg et al exemplify the use of their methods in detecting viral nucleic acids extracted from patient serum or urine samples, and also teach that such detection may be performed without nucleic acid purification (page 3, left column).  Gootenberg et al’s disclosures of detection of low-frequency cancer mutations in patient blood (page 3, right column-page 4) also meet the requirements of claims 14-15, as well as the requirements of claims 17-18 (as Gootenberg et al teach detection of “SNP-containing alleles....at levels as low as 0.1% of background DNA” (page 3, right column-page 4, left column).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gootenberg et al (Science356:438 [April 2017]; cited in IDS) in view of Li et al (Trends in Biotechnology 37(7):730 [July 2019]; cited herein).
Gootenberg et al disclose a CRISPR-Cas13a/C2c2 based diagnostic method, SHERLOCK (Specific High-Sensitivity Enzymatic Reporter Unlocking), that provides “rapid, inexpensive, and sensitive” nucleic acid detection, and which may be employed in a variety of applications, including single-base mismatch detection (see entire reference, particularly the Abstract).  In the general method of Gootenberg et al, Cas13a is simply combined with target nucleic acid, crRNA (i.e., guide RNA), and a fluorescent RNA reporter to achieve target detection (page 2, first full paragraph of left column); however, Gootenberg et al disclose several variations of their assay targeted to different applications, exemplifying detection of both DNA and RNA targets (page 2, left column), of Zika virus and dengue virus targets using lyophilized and subsequently rehydrated Cas13a-crRNA complexes (page 2, left column-page 3, left column) (see also Figs. 2-3), of bacterial gene targets (page 3, left and center columns), and of low-frequency cancer mutations in cell-free DNA (page 3, right column-page, 4, left column, and Fig 4).  Gootenberg et al also disclose the general mechanism by which their assay functions, teaching that crRNAs recognize specific targets, activating Cas13a to perform “collateral” cleavage of non-targeted RNAs (page 1, right column).  Gootenberg et al thereby teach methods including an introducing as in claim 1, which results in a “degrading” as in claim 1, achieving a “detecting” as in claim 1, such that Gootenberg et al anticipate claim 1.  Regarding claim 2 (from which claims 3-4 depend), Gootenberg et al clearly teach a Cas endonuclease complex include a guide RNA (the “crRNA” of Gootenberg et al).  However, Gootenberg et al do not teach the use of either Cas9 or a catalytically inactive Cas9 in such methods, and thus do not teach methods meeting the requirements of claims 3-4.
Li et al teach that “several CRISPR/Cas systems have been established for detecting various targets, including bacteria, viruses, cancer mutations, and others” (see entire reference, particularly the Abstract).  Li et al teach that alternatives to Cas13a that are usable in CRISPR/Cas assays (as taught by Gootenberg et al) include both Cas9 and dCas9, a “nuclease deactivated” Cas9 (which proteins meet the requirements of claims 3-4, respectively).  Li et al summarize the features of various alternative known CRISPR/Cas based detection systems, including assays employing Cas9 and dCas9 (pages 731-737).  In view of the teachings of Li et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection methods of Gootenberg et al so as to employed alternative assays known in the art based on Cas9 and/or dCas9.  An ordinary artisan would have recognized such a modification as the simple substitution of one known assay system for another to achieve an equivalent predictable result of detecting a target nucleic acid of interest.  Additionally or alternatively, an ordinary artisan would have been motivated to have made such a modification in cases when Cas9/dCas9 were more readily available for use, simply as a matter of convenience.
Claim(s) 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gootenberg et al (Science 356:438 [April 2017]; cited in IDS) in view of Stevens et al (PLOS ONE 14(4):e0215441 [April 2019]; cited in IDS).
It is noted that inventor A. Shuber is a co-author of the Stevens et al paper.
The teachings of Gootenberg et al are set forth above.  Gootenberg et al do not teach methods employing the further steps employing an exonuclease, as set forth in claims 8-13.  Stevens et al disclose the use of CRISPR/Cas9 technology in protecting targeted sequences of interest from exonuclease degradation, allowing for enhancement of the target sequences (see entire reference, particularly the Abstract, the second full paragraph on page 2, and the Materials and Methods on page 2).  While Stevens et al disclose use of their methods with regard to protection of long DNA targets, they further teach that it “will be useful in any area of research or medicine where haplotype or polymorphisms need to be characterized”, and also note that they are investigating applications of their approach to detection of specific base mismatches (page 9, last full paragraph).  In view of the teachings of Stevens et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the methods of Gootenberg et al so as to incorporated an enrichment process using exonuclease detection, as taught by Stevens et al, and thereby to have performed a method meeting the requirements of claims 8-13 (and it is noted that Stevens et al clearly teach further analysis steps meeting the requirements of claim 13, such as amplification and electrophoresis [see, e.g., Figures 1 and 4]).  An ordinary artisan would have been motivated to have made such a modification simply for the benefit of enriching the amount of the target sequence(s) of interest, as taught by Stevens et al.
Claim(s) 3, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gootenberg et al (Science356:438 [April 2017]; cited in IDS) in view of Mintz et al (Adv. Biosys. 2:1800132 [Aug 2018]; cited herein).
The teachings of Gootenberg et al are set forth above.  As already noted, Gootenberg et al do not teach methods employing Cas9 (as required by claim 3).  Regarding claim 16 and claims 19-21, it is reiterated that Gootenberg et al teach the practice of their methods on human samples, and teach detection of low frequency cancer mutations; however, Gootenberg et al do disclose non-human animal samples, and do not disclose prior sequencing of cancer patient DNA or detection performed to evaluate treatment (as recited in claims 19-21).
Mintz et al provide an overview of CRISPR technology application related to breast cancer, including in diagnosis of breast cancer (see entire reference, particularly pages 7-8).  Regarding claim 3, Mintz et al teach that both Cas13a and Cas9 based systems may be applied to breast cancer detection (see page 3/24, right column).  Mintz et al teach features of different Cas proteins, noting that Cas9 based systems “can be easily customized to target any DNA site by changing the gRNA’s 20-nt guide sequence” (page 4/24, left column).  In view of the teachings of Mintz et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection methods of Gootenberg et al so as to employed alternative assays known in the art based on Cas9, as taught by Mintz et al.  An ordinary artisan would have recognized such a modification as the simple substitution of one known assay system for another to achieve an equivalent predictable result of detecting a target nucleic acid of interest.  Additionally or alternatively, an ordinary artisan would have been motivated to have made such a modification for the benefit of exploiting the customizability of Cas9, as taught by Mintz et al.  With regard to claim 16, Mintz et al illustrate the fact that animals such as mice are employed in breast cancer disease modeling (Figure 2).  Thus, when performing diagnostic testing related to such disease modeling, an ordinary artisan would have been motivated to have performed methods as taught by Gootenberg et al, or as suggested by Gootenberg et al in view of Mintz et al, simply for the benefit of detecting relevant mutations in mouse model samples in a manner analogous to the techniques employed with human samples.  With regard to claims 19-21, Mintz et al teach that CRISPR/Cas detection systems may be applied to the monitoring of breast cancer, such as in re-evaluating tumor type, and therapy response (page 8).  In view of the teachings of Mintz et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection methods of Gootenberg et al related to cancer monitoring (particularly with regard to known cancer associated mutations previously identified by sequencing) for the benefits of more rapidly monitoring disease status as well as therapy response (such as by liquid biopsy, as noted by Mintz et al).  With regard to the timing of claim 21 of testing “months or years” following a treatment, the teachings of Mintz et al are sufficient to suggest a benefit of repeated testing of a patient throughout their entire course of treatment (including over months or years, depending on the patient’s lifespan and treatment response).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (JE) without significantly more. The claim(s) recite(s) a method “of detecting a mutation” concluding with a step of “detecting presence of the mutation by detecting bound Cas endonuclease complex” (see independent claim 1). These claims thus encompass drawing a conclusion regarding whether a mutation is present by “detecting bound Cas endonuclease complex”; such a detecting may be accomplished entirely in the human mind (by thinking about what is indicated by the bound Cas endonuclease complex), and is thus an abstract idea.  This judicial exception is not integrated into a practical application because the active steps of the claims are a series of data gathering steps required to practice the recited JE; such steps are insignificant extra-solution activity, and do not add a meaningful limitation to the claimed method (whether considered individually or in combination). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited active steps, whether considered alone or in combination, constitute well-understood, routine and conventional activity as of the effective filing date of the claimed invention (note, e.g., the prior art rejections above, which make clear that mutation detection using such a Cas endonuclease complex was known).  With further regard to claims 2-7, these claims recited further more specific, but well-known, materials and steps of data gathering (such that nothing amounting to either a practical application or something significantly more than a JE is added)(again see the prior art rejections above).  Claims 8-13 are similarly directed to known further steps that facilitate data gathering, rather than a practical application or something significantly more than a JE.  Claims 14-16 simply recite well-known sample types that may be employed as sources of data (for use in the data gathering steps noted above), while claims 17-18 recite natural features of such samples (i.e., a natural phenomenon, another type of JE).  Claim 19 (from which claims 20-21 depend) recite further routine data gathering (sequencing of tumor DNA from a patient), with claim 20 reciting a well-known source of such DNA.  Regarding claim 21, while the claim makes reference to a prior treatment, the claim is directed to analyzing a sample at some point following a treatment; no treating or equivalent step/activity is required by the claim, and it thus is directed to a JE for the same reasons that apply to claims 19-20.  Accordingly, none of claim 1-21 is directed to patent eligible subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634